UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 1, 2012 LoopNet, Inc. (Exact name of registrant as specified in its charter) Delaware 000-52026 77-0463987 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) LoopNet, Inc. 185 Berry Street, Suite4000 San Francisco, CA 94107 (Address of principal executive offices, with zip code) (415)243-4200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02.Departures of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)In connection with the closing of LoopNet, Inc.’s (the “Company’s”) merger with CoStar Group, Inc., as of May 1, 2012, Jason Greenman is no longer serving as Chief Strategy Officer and Senior Vice President, Corporate Development of the Company. (e)On May 1, 2012, Mr. Greenman entered into a severance agreement with the Company pursuant to the terms of a change of control severance agreement previously disclosed. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOOPNET, INC. (Registrant) Dated: May 7, 2012 By: /s/Brian J. Radecki Name: Brian J. Radecki Title: Executive Vice President
